The Court of Errors reversed this decision. The opinion of the court was delivered by Kent, J. He says, “ It is admitted that a naked authority expires with the life of the person who gave it; but a power coupled with an interest is not revoked by the death of the grantor. In my opinion the power contained in the mortgage is of the latter description.” He also held, “ That the heir was barred of the right to redeem under the circumstances, having waited without any legal disability sixteen years, and only when finding it a gaining bargain, presenting himself to redeem.” The decree of the Chancellor was reversed, and the bill to redeem ordered to be dismissed with costs.